Citation Nr: 0528930	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  02-09 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a left knee 
disability, claimed as left knee pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1964.  The record also reflects a period of service 
in the Army Reserve from 1973 to 1995, the exact dates of 
which have not yet been verified. 

These matters initially came before the Board of 
Veterans'Appeals (Board) on appeal from a January 2002 rating 
decision by the RO.  In that decision, the RO denied service 
connection for hypertension, diabetes mellitus and a left 
knee disability, claimed as left knee pain.  In April 2002, 
the veteran filed a notice of disagreement (NOD), and the RO 
issued a statement of the case (SOC) in June 2002.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in July 2002.    

In August 2002, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.

In October 2003, the Board remanded the veteran's claims to 
the RO for additional action.  Following completion of the 
requested action, the RO continued its denial of the 
veteran's claims (as reflected in the June 2005 supplemental 
SOC (SSOC)), and returned these matters to the Board.

The Board's decision on the claim for service connection for 
a left knee disability is set forth below.  The matters of 
service connection for hypertension and for diabetes mellitus 
are addressed in the remand following the order; these 
matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required. 




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for left knee 
disability has been accomplished.

2.  The competent evidence does not establish that the 
veteran currently has, or, at any time pertinent to the 
current claim, has had a left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for a left knee disability  has been accomplished.

Through the June 2002 SOC, the November 2002 and June 2005 
SSOCs, and the RO's notice letters of August 2001 and 
February 2004, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim.  
Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its August 2001 and 
February 2004 letters, the RO requested that the veteran 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to enable it to 
obtain any VA treatment records, employment records, or 
records from other Federal agencies, as well as requested 
that the veteran submit any additional evidence in his 
possession.  Through these letters, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims). As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that the lack of full, pre-adjudication notice in 
this appeal does not, in any way, prejudice the appellant.  
In this regard, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, any 
delay in issuing the section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that the 
appellant's claim was fully developed at the time of the most 
recent adjudication, as reflected in the June 2005 SSOC.  

As indicated above, the RO issued the June 2002 SOC 
explaining what was needed to substantiate the service 
connection claim for a left knee disability within one-year 
of the January 2002 rating decision on appeal, and the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letter of February 2004; the veteran 
has not informed the RO of the existence of any evidence that 
had not already been obtained in response to that letter, or 
at any other point during the tendency of this appeal.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained the veteran's service medical records and private 
medical reports dated from January 1982 to August 2002.  The 
veteran and his representative have been given opportunities 
to submit additional evidence to support his claim.  In 
addition, the veteran testified at a hearing before RO 
personnel in August 2002.  Significantly, neither the veteran 
nor his representative has identified any additional 
outstanding pertinent evidence that has not been obtained, 
and the record does not otherwise indicate that there are 
existing records pertinent to the claim on appeal that need 
to be obtained. [Parenthetically, the Board points out that, 
while there is a period of service in the Army Reserve from 
approximately 1974 to 1995, and that service personnel 
records associated with any such period have yet to be 
obtained, such personnel records are possibility relevant to 
claims for service connection for hypertension and diabetes 
mellitus (hence, the remand, below), but have no bearing on 
outcome of the claim for a left knee disability decided 
herein; as explained below, this matter is being denied 
because there is no medical evidence of a current left knee 
disability.]

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for a 
left knee disability, claimed as left knee pain.

II.  Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2004).  Service connection requires findings as to 
the existence of a current disability and of a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

Service medical records reflect a single reference to, and 
complaint of, an injury to the left knee in March 1962.  It 
was then noted that the veteran's knee was tender to 
palpation.  An x-ray of the knee was negative.  The remainder 
of the veteran's service medical records are silent for 
complaints, findings, or diagnosis of any left knee injury or 
disability.

The treatment reports by Dr. Johnson, dated from July 2001 to 
April 2002, reflects the veteran complaints of pain in the 
right hip and a diagnosis of osteoarthritis of the right knee 
only.  The treatment reports from Dr. Visk, for April 2002, 
show that the veteran complained of right knee pain and the 
doctor's impression was right knee arthritis.  While Dr. Visk 
noted that the veteran had a successful left knee 
arthroscopic debridement in 1990, none of the medical reports 
reflect any complaints of current left knee problems or 
findings or diagnosis of any left knee disability.  

Thus, notwithstanding the reference to left knee injury in 
the service medical records, the post-service record does not 
establish, by competent evidence, that the veteran currently 
has, or, at any time pertinent to the claim on appeal, has 
had any left knee disability, to include any residuals of a 
left knee injury.  The single reference to left knee 
arthroscopy in 1990, many years prior to the filing of the 
current claim, does not establish a current left knee 
disability.  Moreover, the veteran's complaints of pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not constitute a disability for which 
service connection can be granted.  Sanchez-Benitez v. 
Principi, 259  F.3d 1356 (Fed. Cir. 2001). Simply stated, as 
there is no medical diagnosis of-or any other medical 
indicia even suggesting the existence of-a specific, current 
disability of the left knee, and neither the veteran nor 
anyone acting on his behalf has alluded to the existence of 
any such evidence, there is no basis for the Board to either 
grant the benefit sought, or to seek to further develop the 
claim..  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110 (West 2002).  Hence, in the absence of 
proof of the currently claimed disability for which service 
connection is sought (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   
In the instant case, the claim for service connection for a 
left knee disability, claimed as left knee pain, must be 
denied because the first essential criterion for the grant of 
service connection-competent evidence of the disability for 
which service connection is sought-is  not met.

The Board does not doubt the sincerity of the veteran's 
belief that he has a current left knee disability as result 
of his military service.  However, as a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to render a probative (persuasive) 
opinion on a medical matter-to include the diagnosis of a 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

For the foregoing reasons, the claim for service connection a 
left knee disability must be denied.  In reaching this 
conclusion, the Board also has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
competent evidence simply does not support the claim for 
service connection, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Service connection for a left knee disability, claimed as 
left knee pain, is denied.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims for service connection for 
hypertension and diabetes mellitus on appeal is warranted.

With respect to the veteran's Army Reserve service, the 
applicable laws and regulations permit service connection 
only for a disability resulting from disease or injury 
incurred in or aggravated during active duty for training 
(ACDUTRA) or for disability resulting from injury incurred 
during a period of inactive duty training (INACDUTRA).  See 
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2004).

In his May 2001 disability claim (on VA Form 21-525), the 
veteran indicated that his hypertension and diabetes began in 
1974.  A November 1978 Reserve medical examination report 
reflects that the veteran was diagnosed with hypertension.  A 
September 1994 private medical record reflects a diagnosis of 
diabetes mellitus.  During the August 2002 Board hearing, the 
veteran essentially claimed that the pressure and stress from 
active duty caused his hypertension. Additionally, in the 
veteran's representative's April 2003 Brief, he specifically 
stated that the veteran contended that his diabetes was due, 
in part, to the type of food he ate while he was on active 
duty.

The Board notes that the claims file does not reflect that 
the veteran's actual dates of service in the Army Reserve, or 
which during which the veteran served on ACDUTRA have been 
verified.  Given the governing legal authority, set forth 
above, and inasmuch as the veteran asserts that his diabetes 
and hypertension, which are both diseases, had their onset 
during periods of training during his Army Reserve service-
which is suggestive of ACDUTRA, the RO should undertake 
appropriate action to verify all periods of ACDUTRA.  Only 
service department records can establish if and when a person 
was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).

To ensure that all due process requirements are met, while 
these matters are in remand status, the RO should also give 
the veteran another opportunity to present information and/or 
evidence pertinent to his claims for service connection for 
hypertension and for diabetes mellitus.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should contact the Department 
of the Army and any other appropriate 
source(s) to obtain verification of the 
veteran's period of service Army Reserve, 
to include all delineation of the 
specific dates, separately listed, of all 
periods of active duty for training.  In 
requesting these records, the RO should 
follow the current procedures for 
requesting records from Federal 
facilities, as set forth in 38 C.F.R. 
§ 3.159(c) (2004).  All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for 
hypertension and for diabetes mellitus 
that is not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit. 
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.

6.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


